UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of ReportJune 17, 2010 (Date of Earliest event reported) FIRST NORTHERN COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 000-30707 68-0450397 (State of Incorporation) (Commission File No.) (IRS Employer ID Number) 195 North First Street P.O. Box 547 Dixon, California (Address of principal executive offices) (Zip Code) (707) 678-3041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR Effective June 17, 2010, the Board of Directors of First Northern Community Bancorp (the “Corporation”) amended and restated the Corporation’s Bylaws to remove the director stock ownership guidelines which are being replaced by a Board Policy and change the age of mandatory retirement for directors of the Corporation from 70 to 72. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 3.1Amended and Restated Bylaws of First Northern Community Bancorp SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 22, 2010 First Northern Community Bancorp (Registrant) /s/ Louise A. Walker By: Louise A. Walker Senior Executive Vice President/ Chief Financial Officer EXHIBIT INDEX Exhibit Document Amended and Restated Bylaws of First Northern Community Bancorp
